FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2011 Commission File Number: 001-13240 Empresa Nacional de Electricidad S.A. National Electricity Co of Chile Inc (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (562) 6309000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A PRESS RELEASE YE ENDESA CHILE ANNOUNCES CONSOLIDATED RESULTS FOR THE YEAR ENDED DECEMBER 31st, 2010 Highlights for the Period Summary Ø Consolidated physical sales declined by 5.4% to 56,641 GWh, mainly in Colombia, Argentina and Chile, mainly due to the earthquake that impacted the central-south region of the country on February 2010, the sixth largest recorded worldwide. Despite of which, operating revenues grew by 0.7% compared to 2009, reaching Ch$ 2,435,382 million, as a result of a combination of lower energy sales that more than compensated by higher prices. Ø Procurement and services costs reached Ch$ 1,191,328 million showed a 22.0% increase as a result of higher costs of energy purchases, greater use of fuel for thermal generation and higher cost of transportation compared to the same period 2009, mainly in Chile. Ø Earnings attributable to shareholders of Endesa Chile were Ch$ 533,556 million, 14.9% lower when compared to the same period last year. Ø EBITDA reached Ch$ 1,070,438 million, down 14.8% from the Ch$ 1,257,072 million accounted on December 2009. Ø The financial result improved by 29.9% or Ch$ 51,077 million compared to December 2009, mainly due to lower financial expenses and exchange rate differences. Ø Investments in related companies resulted in Ch$ 91,674 million income. This represents a decrease of 6.9% compared to the same period of 2009, mainly explained by a reduction in the net income of Endesa Brasil and GNL Quintero. Ø Consolidated hydroelectric generation declined by 13.3% or 4.652 GWh in 2010, mainly during the last two quarters in Chile and in the first two quarters in Colombia. Ø In Chile, EBITDA decreased by Ch$ 185,774 million, mainly due to: · Greater energy purchases of Ch$ 87,062 million. · Lower revenues coming from energy sales of Ch$ 62,882 million. · The above was partially offset by lower amortizations and impairment loses by Ch$55,304 million. Ø In Colombia, EBITDA increased by Ch$ 10,791 million, mainly due to: · Lower energy purchases cost of Ch$ 19,191 million. · Higher revenues from energy sales of Ch$ 6,019 million. · The above partially offset by the increase in the cost of fuels due to higher consumption by Ch$ 7,208 million. Ø In Peru, EBITDA declined by Ch$5,919 million due to: · Higher fuel consumption of Ch$ 4,982 million. · Higher energy purchase costs of Ch$ 4,833 million. · The above partially offset by lower other operational expenses of Ch$ 4,510 million. 1 PRESS RELEASE YE Ø In Argentina, EBITDA fell by Ch$ 5,732 million due to: · Greater cost by fuels consumption of Ch$ 62,694 million. · Partially offset by larger energy sales of Ch$ 52,318 million and higher other operating incomes by Ch$ 3,462 million. FINANCIAL SUMMARY Ø The average interest rate, an important cost factor, rose from 6.5% to 7.7%, in line with the general increase in interest rates on both the international and local markets. There has also been an important inflationary effect in local debt indexed to inflation rate (UF). Ø The consolidated debt was US$ 3,775 million as of December 31, 2010, a reduction of 9.5% from December 2009. Ø The financial expenses coverage ratio improved from 6.7 to 7.5 times in 2010. Ø Liquidity, a key factor for our financial management, continues to show a solid position, as shown below: · Consolidated cash and cash equivalents: US$710 million. · Committed credit lines: US$ 509 million available on the local and international markets, of which US$ 200 million mature in the short term. · Uncommitted credit lines: US$ 220 million available to Endesa Chile in the Chilean capitals market. Ø Coverage and protection : Endesa Chile has continued to keep a strict control over its liquidity, both at the parent level and in its subsidiaries, using hedge instruments to protect the cash flows from risks arising from fluctuations in exchange and interest rates. The following is a detail of the derivative instruments used as of December 31, 2010: · Interest-rate swaps for US$ 287 million, to fix the interest rate. · Cross-currency swaps for US$ 414 million and forwards for US$ 15 million, to reduce the exchange risk. The above instruments are constantly evaluated and adjusted according to relevant macroeconomic variables, in order to obtain more efficient levels of protection. Market Summary Ø During 2010, the Chilean Selective Share Price Index (IPSA) showed an important increase of 37.6%, over performing when compared to other international stock markets indexes, which have also shown a positive trend during this year, as follows: Bovespa: 1.0%, UKX: 9.0%, S&P 500: 12.8%, Dow Jones Industrials: 11.0% and FTSE 250: 24.2% (all yields measured in local currencies). Ø Endesa Chiles shares price in the local market increased 1.6% during 2010. Consistently with the Chilean peso appreciation of 7.7% during 2010 and the local price performance, Endesa Chiles ADRs price increased 11.8%. Ø In addition, during this year, Endesa Chile continued to be among the most traded companies at the Santiago Stock Exchange, with an average daily trading of US$ 11.2 million in 2010. 2 PRESS RELEASE YE Source: Santiago Stock Exchange Risk Rating Classification Information Ø Endesa Chiles international and domestic credit ratings have been upgraded in the first quarter of 2010, due to Companys improvements in its liquidity position and lower leverage. The positive perspectives on operational and credit profile of Endesa Chile have been reflected in the upgrades received by Fitch Ratings and Standard & Poors for our international ratings and by Feller Rate and Fitch Rating for our domestic rating. Ø Current ratings are further supported by our well diversified asset portfolio, strong credit metrics, adequate debt structure and solid liquidity. Endesa Chiles geographic diversification through Latin America provides us a natural hedge against different regulations and weather conditions. Most of our operating subsidiaries are financially strong and have leading market positions in the countries where they operate. Ø Additionally, on December 22, Moody's confirmed Endesa Chiles Baa3 senior unsecured rating under review for possible upgrade, which was placed on September 29 th . The current risk classifications are: Ø International Ratings: Endesa Chile S&P Moodys Fitch Corporate BBB+ / Stable Baa3 / (+) Revision BBB+ / Stable Ø Domestic Ratings (for securities issued in Chile): Endesa Chile Feller Rate Fitch Shares 1 st Class Level 1 1 st Class Level 1 Bonds AA / Stable AA / Stable 3 PRESS RELEASE YE Table of Contents Summary 1 FINANCIAL SUMMARY 2 Market Summary 2 Risk Rating Classification Information 3 TABLE OF CONTENTS 4 GENERAL INFORMATION 5 S IMPLIFIED O RGANIZATIONAL S TRUCTURE 5 MARKET INFORMATION 6 E QUITY M ARKET 6 D EBT M ARKET 8 CONSOLIDATED INCOME STATEMENT ANALYSIS 9 N
